Case 2:18-md-02836-RBS-DEM Document 374-7 Filed 07/15/19 Page 1 of 21 PageID# 6076




                        Exhibit
                          7
Case 2:18-md-02836-RBS-DEM Document 374-7 Filed 07/15/19 Page 2 of 21 PageID# 6077




                  HAGENS BERMAN SOBOL SHAPIRO LLP – BOSTON OFFICE



                                             THE CASES

   HBSS aggressively pursues pharmaceutical pricing litigation, helping lead the litigation fight for
   more affordable prescription drugs and for a more responsible pharmaceutical and medical
   device industry. HBSS works with consumers, for-profit and not-for-profit health insurers,
   consumer organizations, state Attorneys General, third-party payers, drug wholesalers and
   retailers, and other purchasers. Our pursuit of pharmaceutical manufacturer misconduct has
   resulted in recoveries to prescription drug purchasers well in excess of one billion dollars, and
   has yielded industry-wide, fundamental price changes.

   HBSS’s Recent Resolutions
   HBSS – as lead or co-lead class counsel – has brought about significant settlements in several
   antitrust and RICO class cases involving prescription drugs. In most cases, the plaintiffs alleged
   that a manufacturer of a brand name drug violated federal or state laws by either delaying its
   generic competitors from coming to market (thereby forcing purchasers of prescription drugs to
   buy the more expensive brand instead of the less expensive generic equivalent) or
   misrepresenting the safety and efficacy of a drug (thereby causing payers to pay more for the
   drug than they would have otherwise). These resolutions include:

      $166 Million Recovery in Lidoderm Antitrust Action
       In September 2018, the Honorable William Orrick of the Northern District of California
       granted final approval to a $166 million class settlement for direct purchasers of brand and
       generic Lidoderm. HBSS served as co-lead class counsel challenging a reverse payment
       agreement between Endo Pharmaceuticals and Actavis that delayed generic competition for
       Lidoderm for more than one year.
       In re Lidoderm Antitrust Litigation, N.D. Ca., MDL No. 2521


      $72.5 Million Recovery in Solodyn Antitrust Action
       In July 2018, the Honorable Denise J. Casper of the District of Massachusetts granted final
       approval to a $72.5 million class settlement for direct purchasers of brand and generic
       Solodyn. HBSS was co-lead class counsel in this case alleging Medicis entered into a series
       of reverse payment deals to delay entry of generic Solodyn and used the period of delay to
       effectuate a product hop, all resulting in overcharges by direct purchasers. The case settled
       three days before trial.
       In re Solodyn Antitrust Litigation, D. Mass., MDL No. 2503



   010727-11/1152403 V1
Case 2:18-md-02836-RBS-DEM Document 374-7 Filed 07/15/19 Page 3 of 21 PageID# 6078

                                                                                           May 2019


      $94 Million Recovery in Celebrex Antitrust Litigation
       In April 2018, the Honorable Arenda Wright Allen of the Eastern District of Virginia granted
       final approval to a $94 million class settlement for direct purchasers of brand and generic
       Celebrex. HBSS was sole lead counsel in this case that alleged Pfizer obtained reissuance of
       a patent that provided an additional eighteen months of patent protection for Celebrex by
       making misrepresentations and omissions to the Patent and Trademark Office; Pfizer then
       asserted that bogus patent to delay generics from coming to market, in violation of federal
       antitrust law. The case settled mere weeks before trial.
       American Sales Co. LLC v. Pfizer, Inc., E.D. Va. (Norfolk Division) 14-cv-00361

      $146 Million Recovery in Aggrenox Antitrust Litigation
       In December 2017, the Honorable Stefan Underhill of the District of Connecticut granted
       final approval to a $146 million class settlement for direct purchasers of brand and generic
       Aggrenox. HBSS served on the three-member Executive Committee on behalf of the direct
       purchaser class in this case alleging that brand manufacturer entered into an unlawful
       reverse-payment agreement with generic manufacturer Teva in order to delay market
       availability of generic formulations of Aggrenox.
       In re Aggrenox Antitrust Litigation, D. Conn., MDL No. 2516


      $15 Million Settlement of Antitrust Action Involving Asacol
       In December 2017, the Honorable Denise Casper of the District of Massachusetts granted
       final approval to a $15 million settlement on behalf of direct purchasers of Asacol. HBSS
       served as one member of an Executive Committee in this product hopping case against brand
       manufacturer Allergan plc and its predecessor Warner Chilcott alleging Warner Chilcott
       made minor, immaterial changes to its Asacol formulation, e.g., changing the dosage amount
       from 400mg to 800mg, and later changing the dosage form from tablet to capsule, for the
       sole purpose of preventing generic manufacturers from obtaining FDA approval for a generic
       product that could be automatically substituted for Asacol.

       In re Asacol Antitrust Litigation, D. Mass. 15-cv-12730

      $189 Million Bankruptcy Resolution for contaminated MPA made by New England
       Compounding Company
       In May 2015, the Honorable Henry J. Boroff of the United States Bankruptcy Court for the
       District of Massachusetts confirmed a Chapter 11 plan for NECC that included tort
       settlements totaling more than $189 million in contributions from NECC’s owners, affiliate
       companies, vendors, and their insurers, as well as several independent clinics, hospitals,
       doctor’s offices, and their respective insurers for having administered the contaminated
       injections compounded by NECC. HBSS served as court-appointed lead counsel in the MDL.
       In re New England Compounding Pharmacy, Inc., D. Mass., MDL No. 2419.; In re New
       England Compounding Pharmacy, Inc. (Chapter 11), Bankr. D. Mass., 12-br-19882-HJB



                                                   2
Case 2:18-md-02836-RBS-DEM Document 374-7 Filed 07/15/19 Page 4 of 21 PageID# 6079

                                                                                           May 2019


      $98 Million Recovery in Antitrust Action Concerning Prograf
       In May 2015, the Honorable Rya Zobel of the District of Massachusetts approved a $98
       million class settlement for direct purchasers in the Prograf antitrust MDL. The direct
       purchaser class plaintiffs alleged Astellas submitted a sham petition to the FDA to delay
       approval of generic versions of the immunosuppressant Prograf.
       In re Prograf Antitrust Litigation, D. Mass., MDL No. 2242


      $325 Million Proposed Recovery for Third Party Payers for Neurontin Marketing
       Fraud
       In November 2014, the Honorable Patti Saris of the District of Massachusetts approved a
       $325 million classwide settlement for third party payers alleging Parke Davis, a subsidiary of
       Pfizer, engaged in widespread and fraudulent off-label marketing, misleading the health care
       community into believing that Neurontin was effective for a variety of uses for which it was
       not approved. HBSS served as liaison counsel and a member of the Plaintiffs’ Steering
       Committee. The class settlement followed a $142 million verdict in related litigation on
       behalf of Kaiser, where HBSS served as trial counsel.
       In re Neurontin Marketing, Sales Practices, and Products Liability Litigation, D. Mass.,
       MDL No. 1629


      $73 Million Recovery in Antitrust Action Concerning Skelaxin
       In September 2014, the Honorable Curtis Collier of the Eastern District of Tennessee
       approved a $73 million settlement on behelf of a class of direct purchasers of Skelaxin.
       HBSS served as court-appointed sole lead class counsel for the direct purchaser class.
       In re Skelaxin (Metaxalone) Antitrust Litigation, E.D. Tenn., Civil Action No. 12-md-2343


      $150 Million Recovery in Antitrust Action Concerning Flonase
       In June 2013, the Honorable Anita Brody of the Eastern District of Pennsylvania approved a
       $150 million settlement on behalf of direct purchasers who bought the nasal spray Flonase
       from the defendant, GlaxoSmithKline. The plaintiffs alleged that GSK submitted a sham
       citizen petition to the FDA that, intentionally and actually, delayed the approval of generic
       versions of Flonase. HBSS served as court appointed co-lead class counsel for the direct
       purchaser class.
       In re Flonase Antitrust Litigation, E.D. Pa., Civil Action No. 08-cv-3149


      $21.5 Million Recovery in Antitrust Action Concerning Wellbutrin SR
       In June 2013, the Honorable Lawrence Stengel of the Eastern District of Pennsylvania
       approved a $21.5 million settlement on behalf of end payers who bought the antidepressant
       Wellbutrin SR from defendant GlaxoSmithKline. The plaintiffs alleged Glaxo unlawfully



                                                   3
Case 2:18-md-02836-RBS-DEM Document 374-7 Filed 07/15/19 Page 5 of 21 PageID# 6080

                                                                                           May 2019


       extended its monopoly over the market for Wellbutrin SR by filing baseless patent
       infringement suits against multiple generic manufacturers legitimately seeking to market less
       expensive versions of these drugs. HBSS served as court appointed co-lead class counsel for
       the end payer class.
       In re Wellbutrin SR Antitrust Litigation, E.D. Pa., Civil Action No. 04-cv-5898


      $37.5 Million Partial Settlement in Antitrust Action Concerning Wellbutrin XL
       In November 2012, Judge Mary McLaughlin of the Eastern District of Pennsylvania
       approved a $37.5 million settlement with defendant Biovail on behalf of direct purchasers
       who bought the antidepressant Wellbutrin XL from defendant GlaxoSmithKline. HBSS
       served as court appointed co-lead class counsel for the direct purchaser class.
       In re Wellbutrin XL Antitrust Litigation, E.D. Pa., Civil Action No. 08-cv-02431


      $41.5 Million Settlement for Consumers and TPPs for Vytorin/Zetia Fraud
       In February 2010, the Honorable Dennis M. Cavanaugh of the District of New Jersey granted
       final approval of a $41.5 million settlement on behalf of consumers and third party payers
       who alleged Merck & Co. and Schering-Plough Corporation suppressed critical information
       about the safety and efficacy of the brand name drugs Vytorin and Zetia and caused
       consumers and third party payers to pay for unnecessary prescriptions of these expensive
       drugs.
       In Re: Vytorin/Zetia Marketing, Sales Practices and Products Liability Litigation, D.N.J.,
       MDL No. 193


      $25 Million for the State of Connecticut for Zyprexa Fraud
       In October 2009, the Honorable Jack B. Weinstein of the Eastern District of New York
       entered an Order for Entry of Final Judgment in State of Connecticut v. Eli Lilly and Co.,
       approving the $25 million settlement reached by the parties to conclude the State’s Zyprexa
       litigation. HBSS served as outside counsel to Attorney General Richard Blumenthal in the
       litigation that alleged Lilly engaged in unlawful off-label promotion of the atypical
       antipsychotic Zyprexa and made significant misrepresentations about Zyprexa’s safety and
       efficacy, resulting in millions of dollars in excess pharmaceutical costs borne by the State
       and its taxpayers.
       State of Connecticut v. Eli Lilly & Co., E.D.N.Y., Civil Action No. 08-cv-955-JBW


      $65.7 Million Recovery in Antitrust Action Concerning Tricor
       In October 2009, Chief Judge Sue Robinson of the District of Delaware approved a $65.7
       million recovery for consumers and third party payers who sued Abbott Laboratories and
       Fournier Industries in an antitrust action concerning the cholesterol drug Tricor. The
       plaintiffs alleged Abbott and Fournier manipulated the statutory framework regulating the


                                                   4
Case 2:18-md-02836-RBS-DEM Document 374-7 Filed 07/15/19 Page 6 of 21 PageID# 6081

                                                                                           May 2019


       market for pharmaceuticals by instituting baseless patent litigation against generic
       manufacturers and switching of dosage strengths and forms, resulting in delayed entry of
       generics and thus lower prices into the market. HBSS served as court appointed co-lead class
       counsel.
       In re Tricor Indirect Purchaser Antitrust Litigation, D. Del., Civil Action No. 05-cv-360


      $80 Million Settlement in TPP Action Concerning Vioxx
       HBSS served as court appointed lead counsel for third party payers in the Vioxx MDL,
       alleging Merck and Company, Inc. launched misleading marketing campaigns for the drug,
       misleading physicians, consumers, and health benefit providers it touting Vioxx as a superior
       product to other non-steroidal anti-inflammatory drugs when the drug had no appreciable
       differences from less expensive medications but did have an increased risk of causing
       cardiovascular events. HBSS negotiated a $65 million non-class settlement, entered into on
       September 14, 2009, between Merck and scores of individually represented third party
       payers, along with a $15 million fund for payment of common benefit fees.
       In re Vioxx Products Liability Litigation, E.D. La., MDL No. 1657


      $350 Million for Consumers and Third Party Payers in RICO Action Against
       McKesson
       In August 2009, the Honorable Patti B. Saris of the District of Massachusetts approved a
       $350 million nationwide settlement with McKesson Corporation on behalf of consumers and
       health plans for McKesson’s role in misreporting the average wholesale price of prescription
       drugs. HBSS served as lead class counsel.
       New England Carpenters Health Benefits Fund et al v. First DataBank, Inc. and McKesson
       Corp., D. Mass., Civil Action No. 05-cv-11148-PBS


      $142 Million Civil RICO Jury Verdict in Massachusetts Over Neurontin
       In March 2009, following a four-and-a-half week trial and two days of deliberations, a jury in
       the United States District Court for Massachusetts returned a $142 million RICO verdict
       against Pfizer, Warner Lambert, and Parke Davis in a suit related to Pfizer’s fraudulent and
       unlawful promotion of the drug Neurontin. HBSS served as co-lead trial counsel for
       Plaintiffs Kaiser Foundation Health Plans and Kaiser Foundation Hospitals.
       Kaiser Foundation Health Plan, et al v. Pfizer, Inc., et al, D.Mass., Civil Action No. 04-cv-
       10739 (PBS)


      The Major First Databank Price Rollback
       On September 4, 2009, the First Circuit Court of Appeals affirmed a settlement between
       plaintiff health benefit plans and consumers in a class action against defendants First
       DataBank, Inc. (“FDB”) and Medi-Span, two leading drug pricing publishers, that resulted in


                                                   5
Case 2:18-md-02836-RBS-DEM Document 374-7 Filed 07/15/19 Page 7 of 21 PageID# 6082

                                                                                              May 2019


       a rollback of benchmark prices of some of the most common prescription medications and is
       saving consumers and other purchasers hundreds of millions of dollars. The settlement stems
       from a 2005 class action lawsuit brought on behalf of health benefit plans and consumers
       against FDB and McKesson Corporation, a large pharmaceutical wholesaler. Plaintiffs
       claimed that beginning in 2001, FDB and McKesson secretly agreed to raise the markup
       between the Wholesale Acquisition Cost (“WAC”) and the Average Wholesale Price
       (“AWP”) from 20 to 25 percent for more than 400 drugs, resulting in higher profits for retail
       pharmacies at the expense of consumers and payers. HBSS served as court appointed lead
       class counsel.
       On June 6, 2007, the Honorable Patti B. Saris preliminarily approved a settlement between
       the parties whereby FDB agreed to roll back pricing by five basis points, from 1.25 to 1.20,
       on the drugs included in the lawsuit as well as hundreds of other drugs, which should create
       cost-savings on a much broader range of prescription medications. Associations representing
       pharmacies and pharmacy benefit managers fought the proposed rollback before federal trial
       and appellate courts, claiming either that small pharmacies would be put out of business
       through implementation of the rollback or that the savings to health plans and consumers
       would not be enough to justify the settlement. The courts rejected these claims and the First
       Circuit Court of Appeals affirmed the settlement.
       New England Carpenters Health Benefits Fund et al v. First DataBank, Inc. and McKesson
       Corp., D. Mass., Civil Action No. 05-cv-11148-PBS; District Council 37 Health and Security
       Plan et al v. Medi-Span, D. Mass., Civil Action No. 07-cv-10988-PBS


      Over $250 Million in Settlements with Several Drug Companies for Artificially Inflating
       AWP
       In 2007, the Honorable Patti Saris of the District of Massachusetts presided over a six week
       trial that culminated in class settlements with individual defendants of $125 million, $75
       million, $22.5 million, and $12 million. HBSS served as liaison counsel and co-lead counsel
       in this litigation alleging systemic abuse through artificial inflation of the so-called “average
       wholesale price” or “AWP” that is used as a benchmark for almost all prescription drug sales
       in the United States.
       In Re: Pharmaceutical Industry Average Wholesale Price Litigation, D.Mass., MDL No.
       1456


      $75 Million Recovery in Antitrust Action Concerning Relafen
       In 2005, the Honorable William Young of the District of Massachusetts approved a $75
       million settlement on behalf of a class of drug end-payers of the painkiller Relafen. Mr.
       Sobol was court-appointed liaison counsel, spearheading litigation against GlaxoSmithKline
       Corporation and its predecessors on allegations that GSK fraudulently obtained a patent to
       prevent a generic version of Relafen from coming to market.
       In re Relafen Antitrust Litigation, D. Mass., Master File No. 01-12239-WGY




                                                     6
Case 2:18-md-02836-RBS-DEM Document 374-7 Filed 07/15/19 Page 8 of 21 PageID# 6083

                                                                                           May 2019


      $150 Million Settlement for Consumers and TPPs for Purchases of Lupron
       In December 2004, HBSS announced a proposed resolution on behalf of consumers and
       third-party payers of Lupron in late 2004, in the amount of $150 million. The litigation
       alleged widespread fraudulent marketing and sales practices against TAP Pharmaceuticals, a
       joint venture between Abbott Laboratories and Takeda Pharmaceuticals, Inc., and followed
       TAP’s agreement to pay $875 million in combined criminal and civil penalties regarding
       marketing and sales practices for the prostate cancer drug Lupron. HBSS served as court
       appointed co-lead and liaison counsel.
       In Re: Lupron Marketing and Sales Practices Litigation, D. Mass., MDL No. 1430


      $150 Million Recovery in Antitrust Action Concerning Paxil
       In 2004, HBSS served as co-lead counsel in the $150 million resolution of claims on behalf
       of direct purchasers of the “blockbuster” selective serotonin reuptake inhibitor Paxil,
       manufactured by GlaxoSmithKline. The suit alleged that Glaxo engaged in sham litigation
       with respect to certain patents in an effort to delay competition from the entry of a generic
       form of the drug.
       In re Paxil Direct Purchaser Litigation, E.D. Pa., Civil Action No. 03-4578


      $29 Million Settlement Against GSK for Antibiotic Augmentin
       In 2004, HBSS announced a proposed settlement of $29 million on behalf of consumers and
       other payers of the broad spectrum antibiotic Augmentin. HBSS served as court appointed
       co-lead counsel in this antitrust litigation against GlaxoSmithKline Corporation and its
       predecessors alleging that GSK engaged in a pattern and practice of sham litigation and
       fraudulent procurement of a patent relating to Augmentin.
       In Re: Augmentin Antitrust Litigation, D.E.Va., Civil Action No. 2:02-cv-442


      $24 Million Recovery in Fraud Action Concerning Serostim
       In 2004, HBSS announced a $24 million settlement, negotiated by HBSS, that reimbursed a
       class of consumers and third party payers, including self-insured employers, health and
       welfare plans, and insurance companies, for part or all of their purchases of the AIDS drug
       Serostim. The underlying litigation alleged that Serono, Inc., a global biotechnology
       company, implemented a scheme to substantially increase the sales of Serostim by duping
       patients diagnosed with HIV into believing they were suffering from AIDS-wasting and
       required use of the drug. HBSS served as court appointed co-lead class counsel.
       Government Employees Hospital Association v. Serono, D. Mass., Civil Action No. 05-cv-
       11953




                                                    7
Case 2:18-md-02836-RBS-DEM Document 374-7 Filed 07/15/19 Page 9 of 21 PageID# 6084

                                                                                          May 2019


   Examples of Current Matters
   The following limited examples show existing antitrust and other pharmaceutical matters in
   which HBSS currently play lead roles:

      Ranbaxy ANDA Fraud and Antitrust Litigation
       HBSS is counsel for plaintiffs Meijer, Inc. and Meijer Distribution, Inc. and has recently
       been appointed co-lead counsel for the proposed direct purchaser class action. The complaint
       alleges that Ranbaxy, one of the largest generic drug makers in the world, misled the FDA
       wrongfully obtained tentative FDA approval for at least two products, locking in very
       valuable regulatory exclusivities, and delaying the availability of safe, affordable
       medications. In September 2016, the Honorable M. Page Kelley recommended that
       defendants’ motion to dismiss be denied and the district court adopted her recommendation
       (over the defendant’s objection). The defendants’ petition for interlocutory appeal has been
       pending for some time and discovery is currently stayed.
       Meijer, Inc. v. Ranbaxy Inc., D. Mass., 15-cv-11828


      Avandia Marketing, Sales Practices and Products Liability Litigation
       HBSS serves as co-lead class counsel in this third party payor MDL in Philadelphia before
       the Honorable Cynthia Rufe. The plaintiffs allege that GlaxoSmithKline deliberately
       concealed the significant health and safety risk of the antidiabetic drug Avandia, allowing
       GSK to build Avandia into a blockbuster success, and that but for GSK’s fraudulent
       marketing efforts, third party payors would have paid for far less expensive diabetes drugs
       and for far fewer prescriptions of Avandia. The plaintiffs have appealed the district court’s
       December 2017 dismissal of the litigation. They have also appealed, two district court orders
       maintaining large portions of the summary judgment record under seal, arguing these records
       must be unsealed under the First Amendment and common law rights of access.
       In re Avandia Marketing, Sales Practices and Products Liability Litigation, E.D. Pa., MDL
       No. 1871


      Niaspan Antitrust Litigation
       HBSS serves as court appointed co-lead class counsel in this direct purchaser antitrust MDL
       in Philadelphia. The plaintiffs allege AbbVie and Teva (and their predecessors) violated
       federal antitrust laws by entering into an unlawful reverse payment agreement to keep
       generic Niaspan off the market for up to eight years. The parties are engaged in expert
       discovery.
       In re Niaspan Antitrust Litigation, E.D. Pa., MDL No. 2460




                                                   8
Case 2:18-md-02836-RBS-DEM Document 374-7 Filed 07/15/19 Page 10 of 21 PageID# 6085

                                                                                            May 2019


       Suboxone Antitrust Litigation
        HBSS serves as one of three co-leads in this direct purchaser antitrust case against Reckitt-
        Benckiser, alleging the company violated federal antitrust laws through a variety of efforts
        that purposefully and successfully delayed generic competition for Suboxone. The parties are
        engaged in expert discovery.
        In re Suboxone Antitrust Litigation, E.D. Pa., MDL No. 2445


       Effexor Antitrust Litigation
        HBSS serves as co-lead counsel in this action against drug manufacturer Wyeth and generic
        manufacturer Teva alleging the defendants delayed market entry of generic versions of
        Effexor XR through the fraudulent procurement of patents for Effexor XR, the listing of
        those patents in the FDA Orange Book, and entering into reverse payment settlements with
        generic manufacturers. Initially dismissed in part, the case was reinstated following a Third
        Circuit reversal and discovery is now underway.
        In re Effexor Antitrust Litigation, D.N.J., 11-cv-5479


       Lipitor Antitrust Litigation
        HBSS serves as co-lead counsel in this action alleging drug manufacturer Pfizer delayed
        market entry of generic versions of the cholesterol drug Lipitor by fraudulently procuring a
        follow-on patent for Lipitor and listing that patent in the FDA Orange Book, and entering
        into reverse payment settlements with generic manufacturers. Initially dismissed, the case
        was reinstated following a Third Circuit reversal and discovery is now underway.
        In re Lipitor Antitrust Litigation, D. N.J., MDL No. 2332


       Loestrin Antitrust Litigation
        HBSS serves as co-lead class counsel in this direct purchaser case pending in the District of
        Rhode Island alleging delayed generic entry of the prescription oral contraceptive Loestrin 24
        due to fraud on the Patent Office, sham litigation, product hopping, and a reverse payment
        that took the form of Warner Chilcott’s promise not to launch an authorized generic. Initially
        dismissed, the First Circuit reversed, the amended complaint survived a second motion to
        dismiss, discovery is ongoing, and trial is set for 2019.
        In re Loestrin Antitrust Litigation, D. R.I., 13-md-2472


       Intuniv Antitrust Litigation
        HBSS serves as interim lead counsel in this direct purchaser action pending before the
        Honorable Allison Burroughs in the District of Massachusetts. The plaintiffs allege that brand
        drug-maker Shire paid its would-be generic competitor, Actavis, to delay launching a generic
        version of Shire’s ADHD drug Intuniv by up to 19 months by promising that Actavis’s



                                                     9
Case 2:18-md-02836-RBS-DEM Document 374-7 Filed 07/15/19 Page 11 of 21 PageID# 6086

                                                                                              May 2019


        product would not face authorized generic competition during its first 180 days in the market.
        The court denied the Rule 12(b)(6) motion and trial is set for early 2020.
        FWK Holdings LLC v. Shire, D. Mass., No. 16-cv-12653


       Generic Pharmaceutical Pricing Antitrust Litigation
        HBSS is counsel for a proposed class of direct purchasers against the manufacturers of over
        twenty common generic drugs, alleging that the manufacturers entered into price-fixing
        and/or market allocation agreements in violation of federal antitrust law. Motions to dismiss
        are currently pending but the court has allowed discovery to commence.
        In re Generic Pharmaceutical Pricing Antitrust Litigation, E.D. Pa. MDL No. 2724


       Actos Antitrust Litigation
        HBSS has been appointed as co-lead counsel for the proposed class of direct purchasers of
        the diabetes drug Actos and Actosplus met. The plaintiffs allege that Takeda Pharmaceuticals
        sought to extend the exclusivity beyond the life of its patent protection by adding
        unenforceable method-of-use patents, suing potential generic competitors, and then settling
        each case with pay-for-delay deals that delayed generic entry by more than a year. The court
        has the defendants’ Rule 12(b)(6) motion is under advisement.
        In re Actos Direct Purchaser Litigation, S.D.N.Y., 1:15-cv-3278-RA


       Insulin Pricing Litigation
        HBSS serves as court-appointed lead counsel in this consumer class case pending before the
        Honorable Judge Brian R. Martinotti. This lawsuit alleges that Eli Lilly, Novo Nordisk, and
        Sanofi-Aventis fraudulently inflated their publicly reported list prices for analog insulin while
        secretly maintaining their net prices constant. This pricing fraud harms consumers who pay
        based on the drug manufacturers’ artificially inflated list prices. In February 2019, the Court
        ruled that the consumers’ state law claims could proceed. The plaintiffs amended their
        complaint in March 2019 to add new class representatives and await the defendants’ second
        Rule 12(b)(6) motion.
        In re Insulin Pricing, D.N.J., No. 17-cv-00699


       Restasis Antitrust Litigation
        HBSS serves as co-lead counsel in this direct purchaser action pending before the Honorable
        Judge Nina Gershon alleging that the brand drug maker Allergan, Inc. delayed generic
        competition for Restasis through a multi-faceted anticompetitive scheme involving obtaining
        sham patents, sham litigation, fraudulent citizen petitions to the FDA, and the transfer of all
        six of its sham patents to a Native American Tribe in an attempt to keep the Patent and
        Trademark Office from invalidating them through the Inter Partes review system. The court




                                                     10
Case 2:18-md-02836-RBS-DEM Document 374-7 Filed 07/15/19 Page 12 of 21 PageID# 6087

                                                                                           May 2019


        denied Allergan’s motion to dismiss and the case is currently in discovery.
        In re Restasis Antitrust Litigation, E.D.N.Y., MDL No. 2819


       Zetia Antitrust Litigation
        HBSS serves as interim lead counsel in this direct purchaser action pending before Chief
        Judge Rebecca Beach Smith alleging that Merck unlawfully delayed generic competition for
        the cholesterol drug Zetia by seeking invalid patents, engaging in sham litigation, and paying
        Glenmark, a potential generic competitor, to delay its entry. The defendants’ recent motion to
        compel arbitration was met with a report and recommendation by the Magistrate Judge to
        deny it. Discovery is underway in the litigation.
        In re Zetia (Ezetimibe) Antitrust Litigation, E.D. Va., MDL No. 2836




                                                    11
Case 2:18-md-02836-RBS-DEM Document 374-7 Filed 07/15/19 Page 13 of 21 PageID# 6088

                                                                                             May 2019


                                              THE LAWYERS

    Thomas M. Sobol

    Thomas M. Sobol has been the Managing Partner of Hagens Berman Sobol Shapiro’s Boston
    office since 2002. He has almost thirty-five years of experience in complex civil litigation. His
    practice focuses on pharmaceutical and medical device litigation for consumer classes, large and
    small health plans, institutional payers, individuals, and state governments.

    Mr. Sobol aggressively pursues pharmaceutical pricing actions, helping lead the litigation fight
    for more affordable prescription drugs and for a more responsible pharmaceutical and medical
    device industry. He works with consumers, for-profit and not-for-profit health insurers,
    consumer organizations, state Attorneys General, third-party payers, drug wholesalers and
    retailers, and other purchasers. Mr. Sobol currently leads drug pricing litigation efforts against
    numerous pharmaceutical and medical device companies to remedy overcharges to companies,
    health plans, and consumers that pay for brand name and generic drugs and defective medical
    devices. In recent years, Mr. Sobol has been a lead negotiator in court-approved pharmaceutical
    settlements totaling well over one billion dollars. He currently is one of the court-appointed lead
    counsel in numerous matters, including In re Restasis Antitrust Litigation, In re Zetia (Ezetimibe)
    Antitrust Litigation, In re Niaspan Antitrust Litigation, In re Suboxone (Buprenorphine
    Hydrochloride and Naloxone) Antitrust Litigation, In re Loestrin 24 Fe Antitrust Litigation, In re
    Effexor Antitrust Litigation, and In re Lipitor Antitrust Litigation. Mr. Sobol is also contributing
    to MDL No. 2804: National Prescription Opiate Litigation, with heavy involvement in all
    aspects of bellwether trials.

    In addition, Mr. Sobol formally served as lead counsel to the Prescription Access Litigation
    (PAL) project, the largest coalition of health care advocacy groups that are joined together to
    fight illegal, loophole-based overpricing by pharmaceutical companies. PAL had approximately
    100 organizational members in more than 30 states.

    In the 1990s, Mr. Sobol served as Special Assistant Attorney General for the Commonwealth of
    Massachusetts and the states of New Hampshire and Rhode Island, and served as one of the
    private counsel for Massachusetts and New Hampshire in groundbreaking litigation against the
    tobacco industry. These cases led to significant injunctive relief and to monetary recovery in
    excess of $10 billion to those states. Mr. Sobol practiced at the Boston firm of Brown Rudnick
    for about seventeen years, where he was a litigation partner for a decade.

    Mr. Sobol served as judicial clerk for Chief Justice Allan M. Hale of the Massachusetts Appeals
    Court from 1983 to 1984.

    Mr. Sobol is a member of the bar of Massachusetts and has been appointed pro hac vice in
    numerous federal courts across the country. He graduated summa cum laude from Clark
    University in Worcester, Massachusetts in 1980 and was elected to Phi Beta Kappa in 1979. Mr.
    Sobol graduated cum laude from Boston University School of Law in 1983.




                                                    12
Case 2:18-md-02836-RBS-DEM Document 374-7 Filed 07/15/19 Page 14 of 21 PageID# 6089

                                                                                               May 2019


    David S. Nalven

    David Nalven has been a partner in Hagens Berman Sobol Shapiro LLP’s Boston office since
    2004. His practice focuses on prosecution of federal and multi-state class actions involving the
    pharmaceutical and medical device industries.

    Mr. Nalven has extensive experience in the prosecution of antitrust, fraudulent marketing, and
    unfair pricing claims against manufacturers of pharmaceutical products and medical devices,
    representing prescription drug wholesalers and retailers, health insurers, and consumers in these
    matters. Mr. Nalven has served in leadership roles in nationwide antitrust class actions against
    the manufacturers of Ovcon 35, Tricor, Wellbutrin XL, Prograf, Nexium, Lidoderm, Aggrenox,
    and others. Mr. Nalven also has prosecuted fraudulent marketing class actions against the
    manufacturers of OxyContin, Serostim, Nexium, Actimmune, and Zyprexa, as well as substantial
    matters against medical device manufacturers DePuy Spine, Inc. and Becton Dickinson. Mr.
    Nalven also has worked extensively on the nationwide Average Wholesale Price Litigation and
    the ongoing Generic Pharmaceuticals Pricing Antitrust Litigation.

    Prior to joining the firm, Mr. Nalven served as Chief of the Business and Labor Protection
    Bureau in the Massachusetts Attorney General’s Office, where he oversaw a staff of more than
    100 on all cases and initiatives involving healthcare fraud, insurance fraud, workplace offenses,
    and other civil and criminal business matters. Mr. Nalven also advised the Attorney General on
    securities litigation matters and served as liaison between the AG’s Office and the
    Commonwealth’s Pension Reserve Investment Management Board.

    Mr. Nalven graduated magna cum laude from University of Pennsylvania in 1980 with a degree
    in English, and from New York University School of Law in 1985. After law school, Mr. Nalven
    served as a law clerk to the Hon. John R. Gibson of the United States Court of Appeals for the
    Eighth Circuit. Mr. Nalven is admitted to practice in Massachusetts and New York.


    Lauren Guth Barnes

    Lauren Guth Barnes is a partner in Hagens Berman Sobol Shapiro’s Boston office, where she has
    worked since 2003. Her practice focuses on antitrust, consumer protection, and RICO litigation
    against drug and medical device manufacturers, in complex class actions and personal injury
    cases for consumers, large and small health plans, direct purchasers, and state governments.

    Although active in a number of cases, Ms. Barnes is currently interim co-lead class counsel for
    direct purchasers in In re Intuniv Antitrust Litigation. She recently served as co-lead class
    counsel in MDL No. 2503: In re. Solodyn Antitrust Litigation, which settled three days before
    trial in early 2018, and helped bring about successful resolutions in the last several years in In re
    Asacol Antitrust Litigation and In re Skelaxin Antitrust Litigation. In addition to her antitrust
    work, she has represented health benefit providers in the firm’s Ketek and Zyprexa class action
    litigation and individuals harmed by pharmaceuticals and medical products. Ms. Barnes helped
    lead her firm’s work on behalf of the Connecticut Attorney General’s office in State of
    Connecticut v. Eli Lilly and Co. Zyprexa litigation, resulting in a $25 million settlement for the



                                                     13
Case 2:18-md-02836-RBS-DEM Document 374-7 Filed 07/15/19 Page 15 of 21 PageID# 6090

                                                                                            May 2019


    State. She also worked as pro bono counsel in a successful constitutional challenge to the
    Commonwealth of Massachusetts’ exclusion of legal immigrants from the state’s universal
    healthcare program.

    Ms. Barnes has been active in the fight against federal preemption of consumer rights and forced
    arbitration, working to ensure consumers maintain an ability to seek remedies when companies
    violate the law. She co-authored an amicus brief to the Supreme Court in Pliva v. Mensing on
    federal preemption and in 2015, Ms. Barnes authored “How Mandatory Arbitration Agreements
    and Class Action Waivers Undermine Consumer Rights and Why We Need Congress to Act,”
    published in the Harvard Law and Policy Review.

    Ms. Barnes is active in the American Association for Justice (AAJ), where she serves on the
    Board of Governors, is a past chair of the Women Trial Lawyers Caucus, Class Action Litigation
    Group, and Antitrust Litigation Group, and is a chair or member of several other committees.
    She serves on the Executive Committee and Board of Governors of the Massachusetts Academy
    of Trial Attorneys and is co-chair of that organization’s Women’s Caucus. In 2014, Ms. Barnes
    joined the Board of Directors of On The Rise, a Cambridge-based nonprofit providing safety,
    community, and advocacy for homeless women and women in crisis. In 2018, Ms. Barnes joined
    the Board of Directors of Public Justice, a national nonprofit legal advocacy organization
    combating social and economic injustice and challenging predatory corporate conduct and
    government abuses.

    Ms. Barnes was honored with AAJ’s Marie Lambert Award in 2018, given to a female attorney
    “in recognition of her exemplary leadership to the profession, to her community, to AAJ, and to
    the Women Trial Lawyers Caucus.” She received a 2014 Boston Rising Star award by The
    National Law Journal, recognizing the top 40 lawyers under 40 years of age in Massachusetts
    and Connecticut, and a 2013 Excellence in the Law Up & Coming Lawyer award by the
    Massachusetts Bar Association and Mass Lawyers Weekly.

    Ms. Barnes graduated cum laude from Williams College in 1998 with a Bachelor of Arts degree
    in International Relations. She earned her law degree cum laude from Boston College Law
    School in 2005, where she served as Articles Editor for the Boston College Law Review. She is
    admitted to practice law in the Commonwealth of Massachusetts, District of Massachusetts,
    Second and Eleventh Circuit Courts of Appeals, and the United States Supreme Court.


    Kristen A. Johnson

    Kristen A. Johnson is a partner in Hagens Berman Sobol Shapiro LLP’s Boston office. She
    combats waste, fraud, and abuse in the healthcare industry. Ms. Johnson enjoys trying cases,
    writing briefs, and working closely with experts; she focuses on explaining complex cases and
    technical issues in simple and persuasive terms.

    Ms. Johnson was instrumental in the $350 million settlement on behalf of third party payers in
    the Neurontin marketing litigation, as well as the Celebrex ($94 million), Prograf ($98 million),
    and Flonase ($150 million) antitrust settlements.



                                                    14
Case 2:18-md-02836-RBS-DEM Document 374-7 Filed 07/15/19 Page 16 of 21 PageID# 6091

                                                                                            May 2019



    Ms. Johnson is currently court appointed lead counsel in In re Restasis Antitrust Litigation and In
    re Zetia Antitrust Litigation. She was court appointed alternate lead counsel in the In re New
    England Compounding Pharmacy Litigation Multidistrict Litigation (D. Mass., MDL 2419).
    During the nascent stages of the MDL, Ms. Johnson was personally appointed liaison counsel to
    speak for the at least 751 victims who contracted fungal meningitis or suffered other serious
    health problems as a result of receiving contaminated products produced by NECC. A proposed
    Chapter 11 Plan of reorganization includes estimated contributions of about $200 million which,
    after fees and expenses, will benefit tort victims.

    Ms. Johnson was one of four attorneys who presented or cross examined witnesses for the
    plaintiffs during the 2014 Nexium Antitrust trial.

    In 2014, the National Law Journal honored Ms. Johnson as one of the 40 lawyers under 40 in
    Boston. In 2011, Public Justice nominated Ms. Johnson and the rest of her trial team for Trial
    Lawyer of the Year for their work securing a $142 million RICO verdict against Pfizer for
    fraudulently marketing the drug Neurontin.

    Ms. Johnson graduated cum laude from Dartmouth College and earned her J.D. at Boston
    College Law School. Ms. Johnson is admitted to practice in the Commonwealth of
    Massachusetts, the District of Massachusetts, and the First Circuit Court of Appeals. She is a
    member of the American Association for Justice and Public Justice’s Class Action Preservation
    Project Committee.


    Edward Notargiacomo

    Edward Notargiacomo is Of Counsel at Hagens Berman Sobol Shapiro LLP, where he has
    worked since 2002. He joined the firm’s Boston office to focus on complex consumer,
    commercial and antitrust litigation. Mr. Notargiacomo is involved in a number of large class-
    action suits against large pharmaceutical manufacturers in both the consumer protection and
    antitrust areas.

    Mr. Notargiacomo’s extensive experience in complex cases also includes consumer class actions
    against predatory lenders and employment litigation against a major retail chain, as well as
    intense involvement in high-profile impact litigation against cigarette manufacturers and the
    firearms industry.

    Mr. Notargiacomo’s recent notable cases include In re Relafen Antitrust Litigation ($85 million
    settlement), In re Lupron Marketing and Sales Practices Litigation ($150 million settlement), In
    re Pharmaceutical Manufacturers Average Wholesale Price Litigation ($300 million in
    settlements), In re Vytorin/Zetia Marketing, Sales Practices, and Products Liability Litigation
    ($80 million settlement), In re Flonase Antitrust Litigation ($150 million settlement), In re
    Wellbutrin Antitrust Litigation ($21 million settlement), In re Skelaxin Antitrust Litigation ($73
    million settlement), In re. Neurontin Sales Practices Litigation ($325 million settlement), In re
    Aggrenox Antitrust Litigation ($73 million settlement), and In re Celebrex Antitrust Litigation



                                                    15
Case 2:18-md-02836-RBS-DEM Document 374-7 Filed 07/15/19 Page 17 of 21 PageID# 6092

                                                                                               May 2019


    ($94 million settlement). He was also extensively involved in the representation of victims who
    received contaminated steroid injections manufactured by the New England Compounding
    Company in Framingham, Massachusetts and instrumental in helping negotiate and distribute
    settlement funds in excess of $200 million to victims of the NECC tragedy.

    Before joining HBSS, Mr. Notargiacomo served as Special Assistant Attorney General for
    Massachusetts in its suit against the tobacco industry to recoup funds expended to treat smoking
    related illnesses. He also helped represent Rhode Island, New Hampshire and Maine in their suits
    against the tobacco industry and the city of Boston in its suit against gun manufacturers and
    distributors in order to force them to take responsibility for violence perpetrated with firearms
    that are illegally distributed in cities like Boston.

    Mr. Notargiacomo received his bachelor’s degree from Brown University in 1989. He earned his
    juris doctor with honors from Boston University in 1994 where he served on the Boston
    University Public Interest Law Review. He is admitted to practice in Massachusetts and in the
    U.S. District Court for the District of Massachusetts.


    Gregory T. Arnold

    Greg Arnold is Of Counsel at Hagens Berman Sobol Shapiro LLP, where he has worked since
    2010. His practice focuses on the prosecution of large-scale, nationwide class actions, primarily
    against the pharmaceutical industry. Mr. Arnold also works on behalf of large health care
    providers, facilitating resolution of recoveries from tortfeasors associated with payments the
    providers make as a result of the harm caused by the tortfeasors.

    Mr. Arnold’s current work includes the following Direct Purchaser Class Action cases: Meijer,
    Inc. v. Ranbaxy Inc., D. Mass., 15-cv-11828; In re Effexor XR Antitrust Litig., No. 3:11-cv-
    05479 (D.N.J.); In re Lipitor Antitrust Litig., MDL No. 2332 (D.N.J); In re Lidoderm Antitrust
    Litig., 14-md-2521 (N.D. Cal.); and In re Loestrin 24 FE Antitrust Litig., 13-md-2472 (D.R.I.).

    Mr. Arnold’s extensive experience in large-scale consumer-oriented cases goes back more than
    20 years. He has represented a variety of states, including the Commonwealth of Massachusetts,
    in their cases against the tobacco industry. He led efforts on behalf of three law firms protecting
    the interests of more than 25,000 asbestos sufferers, resulting in the denial of the debtors’
    proposed plan of reorganization and a substantial payment to the claimants.

    Prior bankruptcy experience included representing an Ad Hoc Committee of Trade Creditors in
    the In re WorldCom matter, resulting in a near 50% increase in the clients’ recovery. Mr. Arnold
    has successfully represented large groups of investors in litigations brought against offshore
    hedge funds, pursuing the recovery of hundreds of millions of dollars. He has represented
    national and international clients on a full range of patent litigation issues, including proceedings
    before the International Trade Commission. Other matters have included successful eminent
    domain trials, representing companies and individuals on a variety of labor and employment
    issues including non-compete agreements and various intellectual property matters.




                                                     16
Case 2:18-md-02836-RBS-DEM Document 374-7 Filed 07/15/19 Page 18 of 21 PageID# 6093

                                                                                              May 2019


    Prior to joining the firm, Mr. Arnold spent more than 15 years in the litigation department of a
    large Boston-based law firm, including the last seven as an income partner. He graduated from
    Fairfield University in 1991 and the Villanova University School of Law in 1996, where he
    served on the Law Review.

    He is admitted to practice in the Commonwealth of Massachusetts, District of Massachusetts, the
    First Circuit Court of Appeals, the Second Circuit Court of Appeals, and the Third Circuit Court
    of Appeals.


    Jessica MacAuley

    Jessica R. MacAuley is an associate at Hagens Berman Sobol Shapiro LLP’s Boston office,
    where she has worked since 2012. Focusing on nationwide antitrust class actions and consumer
    fraud, Ms. MacAuley works on complex cases challenging anticompetitive conduct by
    pharmaceutical manufacturers including In re Restasis Antitrust Litigation She was a critical part
    of the teams in In re Celebrex Antitrust Litigation, resolved on the eve of trial for $94 million for
    the class, and In re Prograf Antitrust Litigation, resolved on the eve of trial for $98 million for
    the class of direct purchasers.

    Ms. MacAuley graduated cum laude from Northeastern University in 2005 and the Pennsylvania
    State University, Dickinson School of Law in 2012 where she served as editor of the Penn State
    International Law Review. During law school, she was a certified legal intern for the Rural
    Economic Development Clinic, advising clients on Marcellus shale exploration land rights, FDA
    regulations for artisanal cheese makers, and formation of corporate entities for dairy farmers. She
    is admitted to practice in the commonwealth or Massachusetts, District Court of Massachusetts,
    and the Second Circuit Court of Appeals.


    Kristie A. LaSalle

    Kristie A. LaSalle is an associate at Hagens Berman Sobol Shapiro LLP’s Boston office, where
    she has worked since 2014. Her practice focuses primarily on nationwide class action litigation
    against pharmaceutical companies that violate antitrust, consumer protection, and anti-fraud
    laws. Currently, she represents drug purchasers in suits alleging anticompetitive pay-for-delay
    settlements, anticompetitive and abusive patent litigation, and violations of the Racketeer
    Influenced and Corrupt Organizations Act. Prior to joining the firm, Ms. LaSalle served for two
    years as a law clerk in the Staff Attorney’s Office for the United States Court of Appeals for the
    Second Circuit, where she handled motions practice and appeals of complex class action
    litigation.

    Ms. LaSalle earned an undergraduate degree in biology from Swarthmore College, and graduated
    magna cum laude from Brooklyn Law School in 2012. While in law school, she served as
    Executive Articles Editor for the Journal of Law and Policy, and as a member of the Brooklyn
    Law School Moot Court Honors Society’s national trial competition team. She was inducted into
    the Order of the Barristers and won the Scholarly Writing Award.



                                                     17
Case 2:18-md-02836-RBS-DEM Document 374-7 Filed 07/15/19 Page 19 of 21 PageID# 6094

                                                                                              May 2019


    Ms. LaSalle is admitted to practice in New York and Massachusetts, the United States District
    Court for the District of Massachusetts, the United States Courts of Appeal for the First and
    Third Circuits, the United States Tax Court, and the United States Supreme Court.


    Hannah Brennan

    Hannah W. Brennan is an associate at Hagens Berman Sobol Shapiro LLP’s Boston office,
    where she has worked since 2016. Her practice focuses on antitrust, consumer protection, and
    RICO litigation against pharmaceutical manufacturers in complex class action lawsuits. Ms.
    Brennan’s recent notable cases include: In re Celebrex Antitrust Litigation, resolved on the eve
    of trial for $94 million; In re Insulin Pricing Litigation, currently pending before the District of
    New Jersey; In re Restasis Antitrust Litigation, currently in discovery before the Eastern District
    of New York; and In re Avandia Marketing, Sale Practices and Products Liability Litigation,
    currently pending before the Third Circuit.

    Prior to joining the firm, Ms. Brennan served as a law clerk to the Honorable Judge Timothy B.
    Dyk of the United States Court of Appeals for the Federal Circuit and to the Honorable Chief
    Judge Theodore McKee of the United States Court of Appeals for the Third Circuit. Ms. Brennan
    also spent a year with the Global Access to Medicines Program at Public Citizen in Washington,
    D.C. where she held a Yale Gruber Fellowship in Global Justice and Women’s Rights. At Public
    Citizen, she published numerous papers on the Hepatitis C drug-pricing crisis and the impact of
    the Trans-Pacific Trade Agreement on access to medicines.

    Ms. Brennan attended Yale Law School, where she won the Charles G. Albom Prize for
    excellence in judicial and/or administrative appellate advocacy. During law school, she
    represented numerous clients, including Connecticut Students for a DREAM, as a member of the
    Workers’ and Immigrants’ Right Advocacy Clinic. Prior to law school, Mr. Brennan was
    awarded a Fulbright Scholarship to document labor rights abuses in the domestic housework
    industry in Lima, Peru. She is admitted to practice in the Commonwealth or Massachusetts,
    District Court of Massachusetts, First Circuit Court of Appeals, and Third Circuit Court of
    Appeals.


    Bradley J. Vettraino

    Bradley J. Vettraino is an associate at Hagens Berman Sobol Shapiro LLP’s Boston office, where
    he has worked since 2018. His practice focuses on nationwide class action litigation against
    pharmaceutical companies that violate antitrust, consumer protection, and anti-fraud laws,
    including In Re Zetia (Ezetimibe) Antitrust Litigation and In re Avandia Marketing, Sales
    Practices and Products Liability Litigation.

    Prior to joining the firm, Mr. Vettraino served as an associate at a nationwide class action firm
    prosecuting securities, merger and acquisition, and consumer class actions on behalf of both
    individuals and large public pension funds. Mr. Vettraino also has experience prosecuting toxic
    tort and complex products liability cases.



                                                     18
Case 2:18-md-02836-RBS-DEM Document 374-7 Filed 07/15/19 Page 20 of 21 PageID# 6095

                                                                                                May 2019


    Mr. Vettraino graduated from Washington University School of Law in 2013 and was awarded
    the Dan Carter-Earl Tedrow Memorial Award, as the graduate who most embodied the aims of
    the legal profession. While in law school, Mr. Vettraino served as an Executive Board member
    and Primary Editor of the Global Studies Law Review. Mr. Vettraino graduated from
    Metropolitan State University of Denver in 2009 with a Bachelor’s degree in history.

    Mr. Vettraino was named to Super Lawyers’ 2018 “Rising Star” list.

    Mr. Vettraino is admitted to practice in Missouri (voluntary inactive), Illinois, and the
    Commonwealth of Massachusetts.


    James J. Nicklaus

    Jim Nicklaus is Of Counsel at Hagens Berman Sobol Shapiro LLP’s Boston office, where he has
    worked since 2013. His practice includes antitrust litigation against pharmaceutical
    manufacturers on behalf of direct purchasers of pharmaceuticals, including In re Restasis
    Antitrust Litigation (E.D.N.Y. MDL No. 2819), In re Lidoderm Antitrust Litigation (N.D. Cal.
    MDL No. 2521), In re Nexium Antitrust Litigation (D. Mass. MDL No. 2409), and In re
    Celebrex Antitrust Litigation (E.D. Va. MDL No. 2332).

    Mr. Nicklaus began his legal career at a large Boston law firm, focusing on defense of securities
    litigation class actions on behalf of emerging technology clients. After changing firms, he
    broadened his practice to include patent and insurance coverage litigation.

    Mr. Nicklaus graduated cum laude from Harvard University in 1990 and magna cum laude from
    Harvard Law School in 1993. During law school, he was a member of the Harvard Legal Aid
    Bureau, representing clients in divorce proceedings and child custody matters. He is admitted to
    practice in the Commonwealth of Massachusetts, the District of Massachusetts, and the First
    Circuit Court of Appeals.


    Hannah Schwarzschild

    Hannah Schwarzschild is Of Counsel at Hagens Berman Sobol Shapiro LLP’s Boston office,
    where she has worked since 2014. Her practice focuses on nationwide class action litigation
    against pharmaceutical companies that violate antitrust, consumer protection, and anti-fraud
    laws.

    Prior to joining Hagens Berman, Ms. Schwarzschild coordinated large-scale litigation projects in
    Boston and Philadelphia. Over the past 25 years, she has handled employment discrimination
    and consumer rights cases in federal and state courts and administrative agencies, including jury
    and bench trials and appeals.

    Ms. Schwarzschild’s undergraduate and law degrees were completed at the University of
    California, Berkeley (Boalt Hall), where she was elected to Phi Beta Kappa in 1985. Prior to law



                                                     19
Case 2:18-md-02836-RBS-DEM Document 374-7 Filed 07/15/19 Page 21 of 21 PageID# 6096

                                                                                               May 2019


    school, she helped build a community performing-arts facility in San Francisco’s Mission
    District, and was an administrator and researcher on nuclear arms control at the Ploughshares
    Fund. She has been working for LGBT rights and Middle East peace and justice for more than
    two decades. Her 1989 article on same-sex marriage and Constitutional privacy was among the
    first scholarly examinations of the issue in the legal literature.

    Ms. Schwarzschild is admitted to practice in California (voluntary inactive) and Pennsylvania,
    and has litigated in numerous federal district courts and the Third Circuit Court of Appeals.


    Laura Hayes

    Laura Hayes is a staff attorney at Hagens Berman Sobol Shapiro LLP’s Boston office, where she
    has worked since 2016. Her practice includes antitrust litigation against pharmaceutical
    manufacturers on behalf of direct purchasers of pharmaceuticals, including in In re Intuniv
    Antitrust Litigation, In re Effexor Antitrust Litigation, and In re Loestrin Antitrust Litigation. Ms.
    Hayes was also an instrumental part of the In re Celebrex Antitrust Litigation team that recently
    won a $94 million class settlement.

    Prior to joining the firm, Ms. Hayes clerked for the Connecticut Superior Court, developed
    extensive experience in e-discovery, and worked for a boutique firm specializing in qui tam suits
    involving violations of the False Claims Act, Stark Law, and the Anti-Kickback Statute.

    Ms. Hayes graduated magna cum laude from Boston University and from the Boston University
    School of Law. During law school, she was an editor for the Journal of Science and Technology
    Law and interned with the University’s Office of General Counsel and with the appellate unit of
    the Rhode Island Public Defender. She is admitted to practice in the Commonwealth of
    Massachusetts and Connecticut (voluntarily inactive).




                                                     20
